     Case 2:19-cv-02180-TLN-CKD Document 15 Filed 10/06/20 Page 1 of 1

 1   DALE L. ALLEN, JR., State Bar No. 145279
     dallen@aghwlaw.com
 2   JOHN ROBINSON, State Bar No. 297065
     jrobinson@aghwlaw.com
 3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
     180 Montgomery Street, Suite 1200
 4   San Francisco, CA 94104
     Telephone:     (415) 697-2000
 5   Facsimile:     (415) 813-2045

 6   Attorneys for Defendant
     CITY OF RIO VISTA
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO COURTHOUSE

11    NOAH BROWN, an individual,                      Case No. 2:19-cv-02180-TLN-CKD

12                             Plaintiff,            ORDER FOR DEFENDANT CITY OF RIO
                                                     VISTA’S REQUEST FOR LEAVE OF COURT
13               v.                                  TO TAKE DEPOSITION OF PLAINTIFF
                                                     NOAH BROWN
14    CITY OF RIO VISTA, a municipal
      corporation,
15
                                Defendants.
16
17

18              Pursuant to F.R.C.P. 30(a)(2)(B), Defendant CITY OF RIO VISTA (“Defendant”)

19   requested leave of Court to take the deposition of Plaintiff Noah V. Brown.

20              The Court hereby rules as follows:

21              Defendant may take the deposition of Plaintiff Noah V. Brown prior to the November 6,

22   2020 close of non-expert disclosure at the Santa Clara County Jail, which is located at 150 W

23   Hedding St., San Jose, California.

24   Dated: October 6, 2020
                                                       _____________________________________
25                                                     CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27   16.2180.30a2b


28
                                                                            ORDER FOR LEAVE TO TAKE
                                                        1                     PLAINTIFF’S DEPOSITION
                                                                                2:19-CV-02180-TLN-CKD

     401785.1
